443 F.2d 359
SOUTHWESTERN FUND SALES, INC., Plaintiff-Appellant,v.SHAREHOLDERS MANAGEMENT COMPANY, Enterprise Fund, Inc., and Harbor Fund, Inc., Defendants-Appellees.
No. 71-1272 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
June 4, 1971.

Appeal from the United States District Court for the Western District of Texas; Ernest Guinn, Judge.
Melvin Potash, Harry Lee Hudspeth, Potash & Bernat, Inc., El Paso, Tex., for plaintiff-appellant.
J. F. Hulse, El Paso, Tex., Roy W. McDonald, New York City, Scott, Hulse, Marshall & Feuille, El Paso, Tex., for defendants-appellees; Roger W. Kapp, Daniel R. Murdock, Donovan, Leisure, Newton & Irvine, New York City, of counsel.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir. See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966